Filed 6/30/22 In re E.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re E.C., a Person Coming Under the                               H049604
 Juvenile Court Law.                                                (Santa Clara County
                                                                     Super. Ct. No. 19JD026105)


 SANTA CLARA COUNTY
 DEPARTMENT OF FAMILY AND
 CHILDREN’S SERVICES,

             Plaintiff and Respondent,

             v.

 E.C.,

             Defendant and Appellant.



         The minor E.C. was 13 months old when he was removed from his parents’
custody and placed with his paternal grandparents.1 Adjudged a dependent of the court,
he was 24 months old by the time the juvenile court terminated reunification services to
his incarcerated father, and 34 months old when the juvenile court terminated
reunification services to his mother. At a hearing under Welfare and Institutions Code

         1
         Because the minor and his father share the same initials and the record identifies
the mother variously as S.P. and S.C., we refer to E.C.’s parents as father and mother,
rather than by their initials.
section 366.26,2 the juvenile court terminated parental rights and ordered adoption as
E.C.’s permanent plan. The father contends that the court erred in finding he had not
established a beneficial relationship with E.C. sufficient to avoid termination of parental
rights under section 366.26, subdivision (c)(1)(B)(i). Because the court’s analysis
conformed to the California Supreme Court’s guidance in In re Caden C. (2021) 11
Cal.5th 614 (Caden C.) and was supported by substantial evidence, we affirm.
                                  I.     BACKGROUND
       On October 21, 2019, a judge of the family court issued an emergency order for
the Santa Clara County Department of Family and Children’s Services (the Department)
to take E.C. into protective custody. The Department filed a juvenile dependency petition
two days later, and the juvenile court ordered E.C.’s continued detention. On
November 4, 2019, the Department placed E.C. in the care of his paternal grandparents.
E.C. has remained with his paternal grandparents ever since.
       The Department filed the operative amended juvenile dependency petition in
November 2019, under section 300, subdivisions (b)(1), (c), and (j). The Department
alleged that E.C.’s father had repeatedly perpetrated domestic violence of a high lethality
risk against the mother, exposing E.C. to that violence, and that the father had a long
history of active substance abuse that impaired his judgment and placed the minor at a
substantial risk of harm while in his care. The Department alleged that E.C.’s mother had
been unable or unwilling to take steps to protect the minor from his father’s violence and
had herself engaged in reactive domestic violence.
       Later that month, the juvenile court conducted a combined jurisdiction and
disposition hearing. The court found true all allegations of the amended petition,
adjudged the minor a dependent of the court, and ordered reunification services for the



       2
           Undesignated statutory references are to the Welfare and Institutions Code.

                                              2
parents. The father was not present at the hearing, having declined transport from local
law enforcement custody.
       During the father’s confinement, he did not see E.C. in person but maintained
telephone contact, going from “regular” calls through February or March 2020 to calls
“about once a week” until his release. At the nominal six-month review hearing in
September 2020, when E.C. was two years old, the court terminated father’s reunification
services.
       Upon the father’s release in December 2020, the social worker authorized him to
visit E.C. for two hours once a week. The father visited E.C. as authorized, under
supervision by E.C.’s paternal grandparents.
       In June 2021, the court terminated the mother’s reunification services and set a
hearing pursuant to section 366.26 to determine the permanent plan for the minor.
       The court held the section 366.26 hearing in December 2021. The social worker
was present, and her three reports were admitted into evidence at the Department’s
request. It was undisputed that E.C. was adoptable, that the paternal grandparents were
committed to adopting him, and that E.C. was bonded to his paternal grandparents.
       Both parents opposed termination of parental rights, invoking the beneficial-
relationship exception of section 366.26, subdivision (c)(1)(B)(i). The sole testifying
witnesses were the parents, each of whom described their positive experience of
supervised visits with E.C. The father also described his role as a “stay-at-home dad”
during E.C.’s first year. The Department’s counsel acknowledged that the parents’ love
for E.C. “is certainly very, very clear from [the father’s] testimony” but disputed
application of the beneficial-relationship exception, as did minor’s counsel. Both the
Department and minor’s counsel argued, based on the social worker’s reports, that E.C.’s
attachment to each his parents was limited to one of playmates, rather than a substantial
emotional attachment.


                                               3
       Two days later, the court ordered adoption as the permanent plan and terminated
parental rights.
       The father timely appealed.
                                   II.    DISCUSSION
A.     Legal Principles and Standard of Review
       California’s social services and statutory procedures are intended “to strike a
delicate balance between protecting children from abuse or neglect and ensuring the
continuity of children’s emotionally important relationships, especially with their parents.
The resulting balance sometimes gives a struggling parent enough time and support to
overcome deficiencies and regain custody. When such success is not achieved, the
dependency statutes require the court to hold a hearing under . . . section 366.26.”
(Caden C., supra, 11 Cal.5th at p. 625, fn. omitted.) The goal at a section 366.26 hearing
is to select and implement a permanent plan for the child. (Id. at p. 630.)
       The inquiry at the section 366.26 hearing “is decidedly not whether the parent may
resume custody of the child.” (Caden C., supra, 11 Cal.5th at p. 630.) By this stage,
reunification services for the parents have already been terminated, “and the assumption
is that the problems that led to the court taking jurisdiction have not been resolved.”
(Ibid.) The statutory preference is for adoption: if the court finds by clear and
convincing evidence that the child is likely to be adopted, then the court shall terminate
parental rights to allow for adoption. (Ibid.; § 366.26, subd. (c)(1).) If, however, a parent
shows that termination would be detrimental to the child for at least one of the
“compelling reason[s]” enumerated by statute, then the court should decline to terminate
parental rights and select a different permanent plan. (Id. at pp. 630-631; § 366.26,
subds. (c)(1)(B) and (c)(4).)
       One such compelling reason is the existence of a beneficial relationship (§ 366.26,
subd. (c)(1)(B)(i)), where the parent shows, by a preponderance of the evidence:
“(1) regular visitation and contact, and (2) a relationship, the continuation of which
                                             4
would benefit the child such that (3) termination of parental rights would be detrimental
to the child.” (Caden C., supra, 11 Cal.5th at pp. 631, italics omitted.) The focus of the
exception is the child, “not a contest of who would be the better custodial caregiver.” (Id.
at p. 634.) In assessing benefit under the second element, the court determines whether
the child has a “substantial, positive, emotional attachment to the parent—the kind of
attachment implying that [the minor] would benefit from continuing the relationship.”
(Caden C., supra, 11 Cal.5th at p. 636; In re A.L. (2022) 73 Cal.App.5th 1131, 1153
(A.L.); In re Eli B. (2022) 73 Cal.App.5th 1061, 1068; In re J.D. (2021) 70 Cal.App.5th
833, 854 (J.D.); see also In re L.A.-O. (2021) 73 Cal.App.5th 197, 211 (L.A.-O.); In re
D.M. (2021) 71 Cal.App.5th 261, 270 (D.M.).) In evaluating detriment under the third
element, the “question is just whether losing the relationship with the parent would harm
the child to an extent not outweighed, on balance, by the security of a new, adoptive
home.” (Caden C., supra, 11 Cal.5th at p. 634.)
       We review the juvenile court’s findings on the first two elements, and any factual
determinations in support of its finding on the third, for substantial evidence. (Caden C.,
supra, 11 Cal.5th at pp. 639-640.) Where the first two elements are met, the court’s
ultimate determination on the third element calls for a “delicate balancing” in “assessing
the likely course of a future situation that’s inherently uncertain” “by weighing the harm
of losing the [parental] relationship against the benefits of placement in a[n] . . . adoptive
home.” (Id. at p. 640.) This ultimate decision we review for abuse of discretion. (Ibid.)
B.     The Juvenile Court’s Findings
       In announcing its decision, the juvenile court began by observing that both parents
“really love [E.C.]” The court proceeded to address each statutory requirement in turn.
As a threshold matter, it found by clear and convincing evidence that E.C. was
adoptable—“young and healthy, sweet and active, and . . . he has caregivers, the paternal
grandparents, who want to adopt him.”


                                              5
       On the first element of the beneficial-relationship exception, the court rejected the
Department’s contention that the absence of visitation during father’s 13-month
incarceration foreclosed a finding of regular and consistent visitation. “[G]iven that the
father did maintain regular [telephonic] contact during his incarceration and has been
regular in his visitation since his release, I find that father did meet this prong.”
       The court, however, found that that father failed to meet the second element of the
beneficial-relationship exception. Although the court acknowledged the existence of a
relationship between the father and E.C. that was “positive” in that it consisted of
“playing for a couple hours a week,” the court found that this did not amount to a
“substantial positive emotional attachment.” “[E.C.’s] only three. . . . [H]e’s lived solely
in the grandparents’ care since the age of one.” “There was no testimony to suggest that
the father cares for any of [E.C.’s] day-to-day needs. There’s no evidence that he feeds
him, puts him to bed, bathes him, except for the one time that he mentioned helping him
out with the bath, or taking him to medical appointments or other things like that. The
extent of their relationship is playing for a couple hours a week.” “Where the father did
not physically see the child for a third of his life and has not lived with him for two-thirds
of his life, and the child is only three, and he’s had only a few hours per week with him
for the last year, time spent primarily playing, it cannot be said that the child has a
positive substantial emotional attachment to the father.”
       In the alternative, the court also addressed the third element, finding the balance to
favor adoption over retention of parental rights, even if the father had established the
second element. “I do not believe that the evidence shows it would be detrimental to
terminate the relationship with the father, particularly when balanced against the benefits
of the adoption. [E.C.] transitions easily back to the care of the grandparents after
visiting with Father. The reports indicate that [E.C.] does [not] ask for the father when
he’s not there, and there was no evidence to suggest that [E.C.] would be detrimentally
harmed by terminating the relationship beyond the normal difficulty any child would
                                               6
have in knowing that his parents were not able to care for him.” In contrast, “[t]he
benefits of adoption in this case are great. [E.C.] is very bonded to his grandparents, and
the father has even acknowledged this. The reports indicate that [E.C.] sees them as his
psychological parents and looks to them for his daily needs, and he would be in a stable
and permanent home with them. Father has even previously indicated to the social
worker that he wanted [E.C.] to stay with his parents. I believe that it would be in
[E.C.’s] best interest for him to be adopted by the paternal grandparents.” The court
therefore concluded that the father had not shown the beneficial-relationship exception to
apply.
C.       Analysis
         On appeal, the father asserts (1) the court committed legal error by considering
whether he functioned as a parent to E.C.; and (2) the court lacked substantial evidence to
support its finding that E.C. did not meaningfully benefit from the parental relationship.
We conclude that the court’s resolution of the second element relied on a proper
application of Caden C. and was supported by substantial evidence.
         1.     Legal Error
         Under Caden C., the beneficial-relationship exception does not turn on the
parent’s fitness as a custodial caregiver, but on the net loss to the child represented by
termination of parental rights—“whether losing the relationship with the parent would
harm the child to an extent not outweighed, on balance, by the security of a new, adoptive
home.” (Caden C., supra, 11 Cal.5th at p. 634.) Accordingly, appellate courts since
Caden C. have been on guard for indications that the juvenile court relied on the parent’s
failure to reunify and the struggles that led to the dependency, without limiting these
considerations to their actual impact on the present relationship with the child. (In re
B.D. (2021) 66 Cal.App.5th 1218, 1228 (B.D.); D.M., supra, 71 Cal.App.5th at pp. 269-
270.) Similarly problematic are juvenile court comparisons of “ ‘the parent’s attributes as
a custodial caregiver relative to those of any potential adoptive parent(s).’ ” (J.D., supra,
                                              7
70 Cal.App.5th at p. 859; see also L.A.-O., supra, 73 Cal.App.5th at p. 210; In re D.P.
(2022) 76 Cal.App.5th 153.).) In particular, appellate courts have expressed concern that
a juvenile court’s focus on whether the parent occupies a “parental role” may indicate
that improper considerations—such as the parent’s ability to take custody—were at play.
(See L.A.-O., supra, 73 Cal.App.5th at pp. 211-212; D.M., supra, 71 Cal.App.5th at
pp. 270-271; B.D., supra, 66 Cal.App.5th at p. 1230.)
       The juvenile court here had the benefit of the high court’s decision in Caden C.
and properly focused its analysis on whether E.C. had a “substantial positive emotional
attachment” to father. The father’s assertion that the court improperly considered
whether E.C. viewed father as a “parent” or “psychological parent” misreads the court’s
analysis.
       The juvenile court identified the following facts as relevant to the second element:
(1) E.C. has an attachment to his father, whom he recognizes as “Papa” and is excited to
play with; (2) their visits, for two hours per week, consist almost exclusively of play, and
other than one bath, do not involve attention to E.C.’s basic needs; (3) in E.C.’s first year,
father had been a primary caregiver, albeit with assistance from the paternal
grandparents; and (4) E.C., who was three at the time of the hearing, had lived solely with
his grandparents since he was one and had experienced a 13-month gap during which he
was unable to see his father at all.
       Each of the factors identified by the juvenile court in evaluating E.C.’s parental
attachment is indisputably relevant to an assessment of whether a child would benefit
from continuing the relationship. Courts may appropriately consider (1) how children
feel about, interact with, look to, or talk about their parents; (2) the age of the child;
(3) the portion of the child’s life spent in the parent’s custody; (4) the positive or negative
effect of interaction between parent and child; and (5) the parent’s past provision of




                                               8
comfort and care. (See Caden C., supra, 11 Cal.5th at p. 632; B.D., supra, 66
Cal.App.5th at p. 1230.)3
       We recognize that a discussion of the past provision of comfort and care must be
properly cabined: the question for the purposes of the second element is not the parent’s
objectively measured fitness as a custodial caregiver or whether the parent can care for
the child’s needs going forward. (See Caden C., supra, 11 Cal.5th at p. 630, 634;
L.A.-O., 73 Cal.App.5th at p. 210.) Even so, the past provision of care is relevant, as one
factor, in assessing whether the child has a substantial positive emotional attachment to
the parent. (See B.D., supra, 66 Cal.App.5th at p. 1230 [a significant attachment from
child to parent results from the adult’s attention to the child’s needs for physical care,
nourishment, comfort, affection, and stimulation].) The juvenile court’s discussion of the
father’s provision of care falls within permissible bounds, as the reference was expressly
in connection to the existence of a substantial positive emotional attachment.
       Conversely, nothing in the record reflects that the juvenile court required the
father to establish that E.C. considered him a “parent” or “psychological parent” to meet
the second element. The court did not evaluate the quality of E.C.’s attachment based on
a failure by his father to perform parenting duties that the removal order foreclosed, but
on the appropriate factors described above. It was only in alternatively addressing the
third element—the delicate balancing of the anticipated loss of the natural-parent
connection against the stability of the adoptive placement—that the court noted reports
that E.C. saw his prospective adoptive parents as his “psychological parents.” This

       3
         Father cites In re E.T. (2018) 31 Cal.App.5th 68 (E.T.) for the proposition that
“the length of time with caretakers versus a parent may not make a difference and is not
determinative of whether the exception to adoption applies.” There, the fact that the child
had spent slightly more time with the godparents was not in that case “so significant . . .
that it would be determinative in favor of termination.” (E.T., supra, 31 Cal.App.5th at
p. 77.) But under Caden C., “the portion of a child’s life spent in the parent’s custody” is
among the relevant factors, whether or not the child may have spent a longer time in the
custody of another caregiver. (See Caden C., supra, 11 Cal.5th at p. 632.)

                                              9
consideration was not only permissible under Caden C., but necessary to a proper
assessment of whether any detriment from the loss of the parental relationship was
outweighed by the stability offered by adoption.
       The father suggests that even though the juvenile court’s express findings were
appropriate, those findings may have been influenced by erroneous framing of the legal
requirements in the social worker’s reports. It is true that the social worker’s reports
appear to presume a parent-focused relational standard at odds with the clear import of
Caden C. and its focus on the child’s experience: she judged the attachment insufficient
because the father was “not a father figure, who will care and provide for [E.C.] for all
his basic and emotional needs, and will be there every minute of his life.” Even if
“be[ing] there every minute” of a child’s life could be deemed an appropriate standard at
some antecedent stage of dependency proceedings, such a judgment would still be
immaterial at a section 366.26 hearing that is “decidedly not” about “whether the parent
may resume custody of the child.” (See generally Caden C., supra, 11 Cal.5th at p. 630.)
But the social worker is the Department’s agent, not the court’s. We find nothing in the
record reflecting the court’s endorsement of this or any similar misapprehension of
Caden C. in the reports, and the court did not identify any improper considerations as
factors in its analysis.4 To extrapolate from the mere presence in the record of a party’s
opinion that the court was misled or persuaded by it would invert the appellate
presumption of correctness attendant upon the judgment and the appellant’s burden to
affirmatively demonstrate error. (See A.L., supra, 73 Cal.App.5th at p. 1161.) As in


       4
         The father notes that the juvenile court admitted the social worker’s reports in
evidence, over the father’s objections to, among other things, references to the father’s
role as a “parental figure” or “psychological parent.” The juvenile court admitted the
report in full, reasoning that the challenge did not go to admissibility, the social worker
was available for cross-examination, and any challenge to the basis for her opinion could
be developed through cross-examination. Ultimately, neither parent sought to examine
the social worker.

                                             10
A.L., E.C.’s father “has not demonstrated error, and it will not be presumed here.” (Ibid.)
Accordingly, we reject the contention that the court relied on improper material
introduced through the social worker’s reports.
       2.     Substantial Evidence
       In reviewing the juvenile court’s factual findings for substantial evidence, “ ‘ “we
draw all reasonable inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise independent judgment,
but merely determine if there are sufficient facts to support the findings of the trial court.
[Citations.] ‘ “[T]he [appellate] court must review the whole record in the light most
favorable to the judgment below to determine whether … a reasonable trier of fact could
find [that the order is appropriate].” ’ [Citation.]” [Citation.]’ ” (In re I.J. (2013) 56
Cal.4th 766, 773 [reviewing jurisdictional order and sufficiency of evidence in support of
Department’s burden].) Moreover, “[t]he substantial evidence standard of review takes
on a unique formulation where . . . ‘the trier of fact has expressly or implicitly concluded
that the party with the burden of proof did not carry the burden and that party appeals.’
[Citation.]” (In re S.G. (2021) 71 Cal.App.5th 654, 671.) “[W]here the issue on appeal
turns on a failure of proof at trial, the question for a reviewing court becomes whether the
evidence compels a finding in favor of the appellant as a matter of law. [Citations.]
Specifically, the question becomes whether the appellant’s evidence was
(1) ‘uncontradicted and unimpeached’ and (2) ‘of such a character and weight as to leave
no room for a judicial determination that it was insufficient to support a finding.’
[Citation.]” (In re. I.W. (2009) 180 Cal.App.4th 1517, 1528, disapproved on another
ground in Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.)
       Under section 366.26, subdivision (c)(1)(B)(i), it was the father’s burden to
establish his entitlement to the beneficial-relationship exception and each element of that
                                              11
exception. (Caden C., supra, 11 Cal.5th at p. 631.) In disputing the sufficiency of the
evidence as to the court’s determination of the second element, he asserts: “The real
issue was whether the minor benefitted from visits, and the evidence showed that he did.
In any regard, the worker observed only one visit. Father was, obviously, at every single
visit and described the circumstances much differently than the worker who observed
one.”
        It is undisputed that the father was loving and affectionate with E.C. and that E.C.
enjoyed the weekly two-hour visits. But given the ample authorities construing the
beneficial-relationship exception, we must reject the father’s dilute interpretation of the
requisite “substantial, positive, emotional attachment to the parent.” (Caden C., supra,
11 Cal.5th at p. 636.) We likewise must decline his oblique invitation to reweigh the
evidence and the credibility of the witnesses. Even “[u]ncontradicted testimony rejected
by the trial court ‘ “cannot be credited on appeal unless, in view of the whole record, it is
clear, positive, and of such a nature that it cannot rationally be disbelieved.” ’
[Citation.]” (Id. at p. 640.)
        As it relates to the father, the principal components of the record at the section
366.26 hearing were the social worker’s reports and the father’s live testimony. As E.C.
was only three years old, the parties relied on evidence of E.C.’s observable behaviors.
        The social worker acknowledged a continuous relationship between the father and
E.C.—the father was a consistent figure in E.C.’s life, serving as one of his primary
caregivers until E.C.’s detention, maintaining telephone contact during 13 months of
confinement, and maintaining weekly visits after incarceration. But the development of a
bond was inhibited by exposure “to drugs and domestic disputes” “in the short time he
lived with them[.]” The relationship was further impaired by the father’s ensuing
confinement for E.C.’s second year of life and by the limited schedule of weekly
two-hour visits after father’s release from custody.


                                              12
       The social worker described E.C. as truly enjoying his father’s time and attention.
But the social worker also described the visits consistent with mere play. A parent whom
the child views as a “mere friend or playmate” falls outside of the beneficial-relationship
exception. (B.D., supra, 66 Cal.App.5th at p. 1230; In re Autumn H. (1994) 27
Cal.App.4th 567, 577; In re J.C. (2014) 226 Cal.App.4th 503, 529-530, 533-534.)
       The social worker reported that E.C. did not indicate any distress at the end of his
visits with father and transitioned easily back to the care of his paternal grandparents.
Similarly, E.C. did not ask after his father or exhibit distress when his father missed
scheduled visits. E.C. reciprocated but did not initiate affection with his father. As
relevant context, the social worker reported that E.C. was capable of manifesting stronger
attachment to playmates. For example, the social worker reported that E.C. exhibited a
“strong bond” with a ten-year-old male cousin by following him, asking about him, and
demonstrating that he did “not like separating from” his cousin. The social worker
likewise noted that E.C. “gets upset if he is separated” from his paternal grandparents.
       We do not suggest that a child may have a substantial positive emotional
attachment with only one person or that the proper test is to compare the strength of his
bond with father against the strength of his bond with other relatives or friends. Rather,
we view the record as reflecting differences in E.C.’s outward behavior that the court
could reasonably have construed as a proxy for the very young child’s differing degrees
of attachment.
       The father’s testimony differed slightly from the social worker’s report as to his
post-release visitation. Able to recognize the father’s whistle, E.C. would run to open the
front door and initiate affectionate contact; E.C. would reach for his father’s hand during
visits to initiate activities; and he once looked first to his father for comfort when he hurt
himself playing on his scooter during a visit while the social worker and paternal
grandparents were nearby in the backyard. The father also described supervising E.C.’s
active play and consistently encouraging him whenever he fell or stumbled. In the
                                              13
father’s opinion, E.C. looked sad on learning they were reaching the end of a visit. On
one occasion, E.C. insisted on having his father help him out of his bath and said “Papa,
you’re my hero,” and “[Y]ou got me,” when the father complied.
       We assume without deciding that the father’s testimony, to the extent it added to
or materially differed from the social worker’s reports, could have supplied substantial
evidence in support of a finding in his favor, and we observe that the father’s own
emotional attachment to E.C. is apparent even on a cold transcript. But it is the father’s
“onerous” burden “to show on appeal that there is no substantial evidence to support [the
court’s determination], and not merely that substantial evidence would have supported a
verdict in [his] favor. [Citations.]” (Flores v. Liu (2021) 60 Cal.App.5th 278, 297.) And
to the extent his testimony differed from the social worker’s report, our deferential
standard of review constrains us to presume the juvenile court resolved any material
factual dispute by crediting the social worker’s account instead.
       Because the court’s resolution of the second element applied the correct legal
standards and was supported by substantial evidence, we need not reach the father’s
further contentions as to the court’s resolution of the exception’s third element.
                                  III.   DISPOSITION
       We affirm the juvenile court’s order terminating the father’s parental rights and
ordering adoption as the permanent plan.




                                             14
                           LIE, J.




WE CONCUR:




GREENWOOD, P.J.




GROVER, J.




In re E.C.; DFCS v. E.C.
H049604